Title: From George Washington to John Hancock, 7 October 1777
From: Washington, George
To: Hancock, John



Sir
Camp near Pennibackers Mill [Pa.] Octor 7th 1777.

Since I had the honor of addressing you on the 5th I have obtained a Return of our loss in the Action on Saturday, by which it appears to be much more considerable, than I first apprehended, tho I always imagined myself, that it was greater, than it was generally supposed to be. The Copy of the Return inclosed will shew the amount as it now stands, but I hope, many of those who are missing will yet come in. I fear however, there are several under that denomination, to be added to the number of the slain, as the Action was warm in every Quarter from the information of the Officers who commanded the different Attacks. What loss the Enemy sustained, I am not able precisely to ascertain—but from a variety of corresponding Accounts of persons, who left the City since & those of a Deserter, it was very considerable. The Deserter, who is intelligent says, Genl Agnew was killed—Sr William Erskine wounded in the head & leg, and that their general loss in killed and wounded amounted to near Eight Hundred. Several Repu |

table persons from the City corroborate this, particularly with respect to General Agnew’s death. Some say upwards of Two Hundred Waggons with wounded were carried in after the Action and before they came out; and, that it was the common belief there, the Enemy had been severely handled. It is with much chagrin and mortification, I add, that every account confirms the Opinion, I at first entertained, that our Troops retreated at the instant, when Victory was declaring herself in our favor. The tumult, disorder, & even despair, which it seems had taken place in the British Army were scarcely to be parallelled; And it is said, so strongly did the Ideas of a retreat prevail, that Chester was fixed on as their Rendezvous. I can discover no other cause for not improving this happy Opportunity, than the extreme haziness of the Weather.
My intention is, to encamp the Army at some suitable place, to rest and refresh the Men, and recover them from the still remaining effects of that disorder naturally attendant on a Retreat. We shall here wait for the Reinforcements coming on, and shall then act according to circumstances. Genl Varnum with the Detachment from Peeks Kill, amounting to about Twelve Hundred including Officers would be last night at Coryel’s ferry. About Five Hundred militia from Virginia, & Two hundred from Maryland, together with Colo. Gibson’s State Regiment, consisting of 226 Effectives, have already joined the Army. Since the Action, Genl Foreman’s Brigade of Jersey Militia has quitted us. The men began to be uneasy at their situation and desirous to return Home; and as by some intelligence received from Genl Dickinson, there was reason to imagine there might be a call for their services in the Jersies, it was thought expedient to gratify their desire.
The state of our Water defence on the Delaware is far from being as flattering, as could be wished. After some slight opposition from the Jersey Militia under Genl Newcomb, a detachment of the Enemy took possession of Billingsport. This perhaps is an event of no material consequence. But it is to be lamented, that many of the Officers and Seamen on board the Gallies have manifested a disposition that does them little honor. Looking upon their situation as desperate, or probably from worse motives, they have been guilty of the most alarming desertions. Two whole crews, including the Officers, have deserted to the Enemy. I learn however by Captn Bruer, who is this moment arrived here from the Fleet, that the Accounts they have received from the City of our late Attack were such as to have produced a favourable change and to have inspired them with more confidence. I would here observe, that the charge of bad conduct was by no means applicable to the whole—far from it. He further adds, that four of the Enemy’s Ships made an Attempt yesterday morning to weigh the Chevaux de frizes

opposite Billingsport; but were repulsed by our Gallies, which has also contributed to raise the spirits of the seamen. Our Garrison on Fort Island, consisting of little more than Two hundred Continental Troops under Lt Colo. Smith appear determined to maintain their post to the last extremity.
I beg leave to mention to Congress, that there is a great deficiency of General Officers in this Army. When the detachment coming from Peeks Kill joins us, we shall have thirteen Brigades—These require as many Brigadiers & six Major Generals. Instead of these we shall have only Four Major Generals and Eleven Brigadiers; and the deficiency will be still increased by the death of Genl Nash, which from every appearance is momently to be expected. Genl Woodford’s absence, occasioned by his wound, adds to our embarrasments—though it will be but for a time. Under these circumstances, Congress will be sensible, that the government of the Army cannot go on with that energy, which is essential to its well being and success. Neither Officers nor Men will transfer the respect and obedience they pay to a Genl Officer, to a Colonel who happens to be appointed to the temporary command of a Brigade; nor will he, knowing his authority to be only temporary, be as solicitous to inforce it, as One who is conscious he is to continue in the station he fills. Want of leisure prevents my being more particular at this time; but I shall take the liberty in a day or two to point out the Troops, that are in want of General Officers with my observations on the Subject. I cannot, however, omit this Opportunity of recommending Genl McDougal to their notice. This Gentleman from the time of his Appointment as Brigadier—from his abilities—military knowledge and approved bravery has every claim to promotion. If I mistake not, he was passed over in the last appointments of Major Generals and younger Officers prefered before him; but his disinterested attachment to the service prevented his acting in the manner, that is customary in like circumstances. This, I think, gives him a peculiar title to esteem, and concurs with the opinion I have of his value as an Officer, to make me wish it may appear adviseable to Congress, to promote him to one of the vacancies.
It would be well, the intended inquiry into the conduct of Genl Sinclair could be brought to a speedy issue, and if he is acquitted to the satisfaction of Congress, that, as his general character as an Officer is good, he may be again restored to the service.
By a Letter this Evening received from Colo. Hawkes Hay of Haverstraw, dated the 5th at 4 OClock P.M.—Four Ships of War—a considerable number of Armed Vessels—Eight Transports and Forty flat Bottom Boats, arrived that morning in the Bay, opposite that place, and were landing Troops at Verplanks point. Their number & design were

not known. I have the Honor to be with great respect Sir Yr Most Obedt Servt

Go: Washington


P.S. Inclosed you will find a Copy of a Letter from Colo. Mifflin, containing an Account of the Action of the 4th as mentioned by the British Officers in Philadelphia. I would beg leave to observe that I think Miss Leonards name should not be mentioned.

